Kennedy, J.,
read a dissenting opinion.
This is an action of ejectment, brought by the plaintiff to recover from defendant his land in Paterson. The original title of plaintiff to the lands in question is admitted. It bears date October 1st, 1836, for twenty-eight lots of land, and *468for the consideration of five thousand dollars. Shortly after he was in possession of the premises. On the 29 th of March, 1837, plaintiff gave a bond for five hundred dollars to Far-rand S. Stranahan, of New York. On the 29th of May, 1837, Stranahan (the day the bond become due) filed an affidavit in the clerk’s office of the county of Passaic, and procured an attachment against John Nichols, the plaintiff in this action, as a non-resident debtor, said Nichols also residing in the city of New York. Which attachment was prosecuted in the usual form of law, by the appointment of auditors, &c., until February 6th, 1838, when final judgment was entered in favor of Stranahan against Nichols for $520.74 debt, and $53.85 cost, no other person having applied to be admitted as creditor. On the 19th of July, 1838, an order for the sale of the land so attached was made by the court. These proceedings were delayed, it appears, in the hands of the auditors, until after other proceedings had been instituted on the same bond, on which judgment was entered in the attachment. On the 25th of April, 1840, Stranahan entered up a judgment on the records of the Court of Common Pleas of the city and county of New York, for the principal and interest on the bond referred to. On the 14th of October, 1840, Stranahan entered a satisfaction piece in the records of the clerk’s office of said court, under the seal of said Court of Common Pleas of the city and county of New York, signed by the judge and clerk of said court, in which Stranahan acknowledged satisfaction for the judgment and cost. Also the evidence of Richard Mott, attorney of Stranahan in the judgment, was offered'that a bill of cost in the attachment case in Passaic had been received, in the handwriting of the attorney of Stranahan in the at-' tachment case, and that Nichols had, before the satisfaction of the New York judgment, paid said judgment in full; also had paid the bill of cost in the attachment case in New Jersey. Here all indebtedness of Nichols to Stranahan ceased, and all legal proceedings between them was properly at an end. Our statute made it the duty of the plaintiff, *469Stranahan, to cancel his judgment at Passaic, which liad been paid in full. In Nice. Dig. 407, it is enacted, “ Whenever any party in whose favor a judgment is rendered in the Supreme Court, or any of the inferior courts of Common Pleas in this state, shall have received satisfaction of said judgment, it shall be and is hereby made the duty of said party, either by himself or his attorney, forthwith to enter an acknowledgment of satisfaction upon the record of said judgment.” It appears that, shortly after these transactions, Nichols, the plaintiff in this suit, left the city of New York on business in the west, where he remained several years. After he had left for the west, the auditors were directed by Stranahan, through his attorney, to sell the land attached in Passaic, although the whole amount of the judgment and cost had been paid, which was done, and the lands struck off to A. S. Pennington, the attorney of Strauhan, for the consideration of eighty-eight dollars.
The deed from the auditors to Pennington bears date July 1st, 1841. On the 15th of October, 1844, A. S. Pennington and wife conveyed the same premises, by a quit-claim deed, to Cornelius S. Van Waggoner, for the consideration of $150. On the 13th of April, 1847, C. S. Van Waggoner and wife conveyed the same premises, by a quit-claim deed, to Thomas Forbes, for the consideration of $150. On the 13th of April, 1847, Thomas Forbes and wife conveyed four lots of the twenty-eight contained in the same premises to John W. Dissler, the defendant in this suit, for the consideration of $250, who has since been in possession of the premises. Nichols, on his return from the west, finding his property in possession of defendant, brought this suit for the possession of liis property. It is admitted that his title to the lauds in question is a valid title, nor is there any evidence that an adverse claim is made through any laehes of Nichols. He had paid Stranahan the amount of his claim in good faith, also the costs of the attachment. If the judgment on the attachment was still open on the record, it was not his duty to cancel it. The law made it the duty of Stranahan. As *470far as it appears, he owed no man a dollar. He had a perfect right to go west, and remain as long as he pleased. He ■was not a non-resident debtoi’, liable to have his land sold in his absence, on some new attachment. For all that appears,, he had made arrangement for the payment of his taxes, as no claim for taxes has appeared. By what figment of law,, then, can a man who owes no man anything be dispossessed of his property in his absence? This brings in review the defendant’s case.
The plaintiff in the judgment in the attachment, Stranahan, and his attorney, must be considered in law as one person. The official act of the attorney is the act of the-plaintiff. Now, it appears that after Nichols had left for the west, Stranahan, by himself or his attorney, which is the same thing, instead of cancelling his paid judgment, which it was his legal duty to do, directed the auditors to make sale of the whole attached premises, for the -whole amount of the judgment and cost. The property which cost Nichols, according to the deed in evidence, $5000, was purchased by Stranahan’s attorney, at a public sale regularly advertised, for $88!
Stranahan’s attorney knew that he had given the plaintiff, Stranahan, a bill of the costs in the attachment, for the purpose of having the whole settled in New York, where plaintiff and defendant both resided. Stranahan was a man of abundant means, residing within an hour’s ride of Paterson, and there living. It is difficult to believe that the attorney, knowing the business was to be settled in New York, and his bill of cost paid to Stranahan, would have ordered on a sale without consulting the plaintiff and demanding the cost of him. The natural inference is that the attorney did demand the cost of plaintiff, and that Stranahan denied the payment of the judgment, or at least the payment of the cost in Passaic, and directed the attorney to make sale.
The attorney, in my view, would have been derelict to his duty had he ordered on the sale, under the circumstances *471with which he was cognizant, without consulting the plaintiff, almost at his elbow.
A. S. Pennington was the attorney and the purchaser.. Although a public sale regularly advertised, no outsider was willing to purchase. The attorney bid $88, the amount of his costs, for a property worth perhaps thousands. He held the property for three years and then sold to C. S. Van Wag-goner for $150, but as evidence that he had no confidence in his title as bona fide, he declined to give a warrantee deed. Mr. Van Waggoner held the property for three years more and conveyed to Thomas Eorbes for $150, the same amount that he gave three years before. And why did not Mr. Van Waggoner give a warrantee deed? It is evident that he had no confidence in the title, and would not be held responsible for it. Here another suspicious circumstance appears in the case. On the same day (April 13th, 1847,} that Mr. Van Waggoner gave a quit-claim deed to Thomas Eorbes for the twenty-eight lots, Mr. Eorbes and wife gave a warrantee deed to John W. Dissler, the defendant, for four of the twenty-eight lots, for the consideration of $250. Whether the five persons who purchased the remaining twenty-four lots received their deeds on fhe same day, does not appear in the case, but it is probable they did. Here' several questions present themselves. Was Mr. Eorbes a responsible grantor in warrantee conveyances? and did he commence the same day to make sales for a largely advanced price and put the profit in his own pocket? or was he the mere agent of Mr. Van Waggoner to give warrantee deeds for sales which Van Waggoner had previously made for his own benefit? These questions naturally suggest themselves from the evidence in the case.
The defendant alleged on the trial that he was a bona fide purchaser, and that those from whom he purchased had all purchased in good faith. The plaintiff had a clear right to rebut the defendant’s claim by the evidence he offered to show to the jury, that the sale was not made in good faith— that the purchaser at the auditor’s sale was not a bona fide. *472purchaser, and if the jury thought the evidence sufficient, they had a right so to find. I think the judge erred in refusing the evidence of plaintiff in this view of the case.
But again: the plaintiff had a right to offer the evidence he did offer, to prove fraud in the proceedings and consummation of the defendant’s title. This court has always held that a claim of title could be attacked by proof of fraud in a -court of law, and even by parol proof. And if the facts and -circumstances contained in the evidence offered by plaintiff, were sufficient for the jury to infer fraud in the sale under the attachment, tliej- had a right to consider defendant’s title fraudulent and void; for it is a settled principle that this defendant can claim no better title than the first purchaser under the attachment, from whom he derived his title. I think, therefore, the judge erred in refusing to receive the plaintiff’s testimony in this view of the case.
That a judgment on record legally proved to be paid is "void, and any sale under it inoperative to the purchaser or •any subsequent purchasers, cannot well be denied. But a -question has been raised by the counsel of the defendant, that a judgment on record cannot be proven to be paid by parol testimony, and the Chief Justice, in giving the opinion of the ■Supreme Court, sustains their objection.
In this case the evidence is conclusive as to the payment of the judgment, but the judge on the circuit, in accordance with the opinion of the Chief Justice, ruled that the evidence was not admissible, because it was parol testimony. I can •see no validity in this objection or in.the opinion of the Chief •Justice. I know of no law that precludes parol proof of payment of a debt in a court of justice, where the proof of payment comes up as part of the case. Parol testimony is always legal and proper in a court of law, unless in some particular case where statute law forbids it, which is not the -case here. Parol testimony is one of the peculiar prerogatives of a court of law, and the clear and prescribed rights -of parties in such cases. In Jackson v. Caldwell, 1 Cowan’s Reports 622, Woodworth, J., says: “ It is certain that the *473judgment is no lien after payment, which is matter in pais and may be established by parol testimony.” What is a judgment, which is held a thing so sacred that either for payment or fraud it cannot be inquired into by parol testimony? It. is a settled adjudication of an existing debt. It is also a power by means of which a creditor may enforce his claims, by the sale of the debtor’s property. The record is the evidence of the amount of debt and cost due. The power is th& legal authority to sell. Both the record as evidence of debt,, and the power to sell under it, are legally dead when payment is made. An existing debt is all the life a judgment ever had or can have. In this case the plaintiff has actual and positive proof that the judgment and cost was paid nearly a year before the sale by the auditors.
And when the defendant sought to claim title through the-auditors’ sale, it was competent for the plaintiff to produceparol testimony to prove that the judgment on which the-auditors’ sale was made was a paid judgment, and therefore void. But was the testimony offered entirely parol ? It appears that after Stranahan had obtained judgment on his bond in the Passaic court, he took the same bond and entered up another judgment in the Common Pleas of New York city. By this means he transferred his whole cause of action-to another state. The two judgments on record in Passaic and New York were obtained on the same bond, and in effect, if not in law, were the same judgment. And when satisfaction in a legal manner was entered on the New York judgment by a satisfaction piece, and an exemplified copy of the same presented, it ought not to have been decided as mere parol testimony. The satisfaction entered legally in New York was a legal satisfaction of both judgments. The Chief Justice, in his opinion, disposed of the case on the ground of “ the sanctity of judgments,” and also that public-policy required courts to give jrrotection to purchasers under a power in preference to all others. I have no idea of placing the sanctity of judgments above the sanctity of titles. Neither does public policy require that persons purchasing at their *474«own risk under a power, should be protected in preference to the original bona fide owners. Caveat emptor is a maxim of the law, and he who purchases at his own risk must take the risk. He must not expect courts to shield him from the ■consequences of his own voluntary act.
But it may be said that the plaintiff, in offering his testimony, did not charge fraud, and that the charge does not appear in the record. It was not necessary for him to charge fraud. He had a right to offer any legal evidence to rebut the defendant’s claim of title, and apply it afterwards. Plaintiff offered his rebutting testimony to prove that Stranahan, the plaintiff in the judgment, had first received the full ■amount of his judgment, and then directed his property to be sold in his absence on this paid judgment. And if the «evidence had been given to the jury, plaintiff might have successfully charged before the jury that the sale by Stranahan, the plaintiff in the judgment, for his own benefit, after the judgment was paid and the purchase by his attorney, was fraudulent and void.
The rule of law laid down by the Chief Justice not only protects paid judgments, but would also protect .judgments ■obtained, by fraud and perjury. Let me illustrate. Suppose a man living in New Jersey and owning land here. He pays his only creditor before witnesses, takes a receipt, and leaves for the west. In his absence his dishonest creditor, with his money in his pocket, procures an attachment for his paid ■claim, by an affidavit that the amount is still due and unpaid. The attachment is advertised in a county paper which the absent man never sees, and in the usual course of legal proceedings the defendant’s property is sold, and the purchaser fakes possession. When the defendant returns, indignant at the wrong done him, he prosecutes the plaintiff in attachment in a criminal court, gets him indicted for perjury, and sends him to the state prison. He also brings an action of ejectment for the recovery of his lands. But the witnesses which were permitted to prove the perjury, on which the judgment was obtained and the sale made, are rejected by the court below, on account of the "sanctity” of this fraudulent judg*475meat, which cannot be attacked in a collateral way! Thus the criminal court furnishes the criminal, and the court of justice protects his crime and punishes his victim by withholding restitution.
A rule of law which results in such gross injustice is certainly contrary to equity, and cannot be sound law; and I have not found a single decision but the one under review which favors it. It is said a contrary rule might injure the innocent purchaser. This may be true. But is the purchaser, in the case I have cited in the case before us, any more innocent than the original owner whose property has been fraudulently sold ? And if two innocent men hold titles to the same property — -the original owner by a bona fide sale, and the other by an auditor’s sale under a fraudulent attachment — -which innocent man should suffer? Surely not the original owner, who holds the oldest right. Most certainly the man who purchased at his own risk (innocently it may be) at a fraudulent sale. When a purchaser buys property at a private sale for his own use at a bona fide price, and when he does nothing to forfeit his title, he has the first claim upon courts of justice to protect him in his rights.
And when, as in this case, an attempt is made in his absence by the wrong doing of others to wrest his property from him and transfer it to others, the first duty of courts is to stand by the original owner. There should be a remedy for every wrong, and I believe there is. But to make the wrong perpetual by a rule of law, shutting out the evidence to prove the wrong, would be a species of judicial legislation contrary to every principle of right and justice. Our constitution declares that “no person shall be deprived of his property without dv,e process of law.” The only legal proceedings to dispossess a laud owner is for debt, taxes, or by condemnation. If he is free from all these, then all proceedings, even if under the forms of law, are fictitious, and not due process. This doctrine appears to be settled in our courts. In Wood v. Colvin, 2 Hill’s R. 566, Bronson, J., says: “ When a judgment is satisfied, there is no longer any power to sell, and it is difficult to see how a title can be ac*476quired, even by a bona fide purchaser .without notice of payment. The general rule is, that a purchaser under a power buys at his peril, and however innocent he may be, we have not been referred to any case which holds that he can acquire a title without showing a valid subsisting power.”
In Jackson v. Morse, 18 Johns. 441, the judge says : “ That plaintiff in that case was a bona fide purchaser under a tax sale by the comptroller, but on proof that the tax had been paid before the sale, it was held that the plaintiff acquired no title, and I am unable to distinguish that case in principle from one where there has been a sale under a satisfied judgment.”'
In Craft v. Merill, 14 N. Y. R. 456, Denio, C. J., says i “The authority to sell is the judgment, and when that is discharged the power ceases.” In the same case, Johnson, J., says: “ This depends upon the question whether the judgment on which the execution in the sheriff’s hands was issued, was paid at the time of the sale by the sheriff. The purchaser under a power is chargeable with notice if the power does not exist, and purchases at his peril.” In this decision the whole court concurred. And in our own state, in Simmons v. Vandegrift, 1 Saxton’s R. 55, Chancellor Yroonn says: “ The first question that presents itself is, whether the judgment was satisfied. If it was, the sheriff had no authority to sell, and the deed could convey no interest to the purchaser.” I can draw no distinction between the sale by a sheriff or auditors, or even the sale under an assessment for taxes. The power to sell in all three is an existing debt. If that is paid, the law is well settled that there is no authority in the officers to sell, and all sales where there is no existing debt are void, and convey no title to the purchaser.
The judgment in the court below should be reversed.
For affirmance — Combs, Cornelison, Elmer, Fort, Green, Haines, Wood. 7.
For reversal — Kennedy, Van Dyke. 2.
Judgment affirmed.
Cited in Henderson v. Hayes, 12 Vroom 389.